Title: To Thomas Jefferson from Thomas Mann Randolph, Sr., 15 February 1790
From: Randolph, Thomas Mann, Sr.
To: Jefferson, Thomas



My dear Sir
Feby. 15. 1790

The great hurry that Old Phill was in, when in Richmond, prevented my writing to you by him. I wrote a few lines to Tom, to apologize to you for not coming up to the Nuptials of our Children. The Weather seems to be very unsettled, and at present I have got a Cold which is troublesome to me. I desired Tom to Mention to you the Circumstance of a prior Mortgage on the Land at Varina which I have given him by a Deed, which my Son will shew you. The Sum of Money for which it is incumbered is only twelve hundred pounds Sterg. Mr. David Ross is now under a promise to pay £600. of it, and the Money, as I am told by his Nephew is now ready for the payment, but Mr. Ross having been at his Iron Works for some weeks past prevents my seeing him. The other payment of £600. will not become due ’till the first day of next February. Nothing but the fear of being Sick, would prevent my paying my respects to you at Monticello, and the great pleasure I should receive by being present at an Event that would give me real pleasure. I hope to
 have the pleasure of seeing you in Richmond, on your way to the Northward, and I beg you will make my house your home, during your Stay there. I am Dear Sir with great Esteem and respect, Your Friend & Servt

Tho. M. Randolph

